Title: From James Madison to Robert Lewis, 10 November 1824
From: Madison, James
To: Lewis, Robert


        
          Dear Sir
          Montpellier Nov. 10. 1824
        
        Mr. Myers duly delivered your letter of the 8th. conveying to me the invitation of the Joint Committee of the Common Hall & Citizens of Fredericksburg to be with them at a dinner to be given to General La Fayette.
        
        Uniting with the Common Hall & Citizens in all their grateful sentiments towards General La Fayette, it would afford me much pleasure to unite also, in the proposed festive manifestation of them. Several circumstances however concur in putting this out of my power. I can only therefore return my best thanks for the mark of kind attention I have received; and enjoy the opportunities within my reach, of taking part in the offerings of gratitude to a Champion of Liberty and national Benefactor whom every American Citizen delights to honour. Be pleased to accept Sir, the acknowledgments I owe for your expressions of personal regard, & to be assured of my sincere esteem and friendly wishes.
        
          James Madison
        
      